               8:19-cr-00275-LSC-SMB Doc # 1 Filed: 07/29/19 Page 1 of 7 - Page ID # 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                           SEALED
                                                               for the
                                                     DistrictDistrict
                                                __________    of Nebraska
                                                                      of __________

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No. 8:19MJ323
                                                                  )
                   COLDY HACKWORTH                                )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   June 19, 2019               in the county of               Douglas          in the
                       District of           Nebraska         , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C § 922(g)(1)                           Felon in Possession of a Firearm

18 U.S.C § 472                                 Uttering or Possession of Counterfeit United Sates Currency




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                   Austin Taylor, OPD Officer, FBI TFO
                                                                                              Printed name and title
✔ 6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH
□
□ Sworn  to before me E\WHOHSKRQHRURWKHUUHOLDEOH
  HOHFWURQLFPHDQV.


Date:


                                        Omaha, Nebraska
                                                                                ~-              Judge’s signature

                                                                                 Michael D. Nelson, U.S. Magistate Judge
City and state:
                                                                                              Printed name and title
     8:19-cr-00275-LSC-SMB Doc # 1 Filed: 07/29/19 Page 2 of 7 - Page ID # 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                                        8:19MJ323
       vs.
                                                           AFFIDAVIT OF COMPLAINING
                                                                   WITNESS
COLDY D. HACKWORTH,

                        Defendant.



I, Austin Taylor #2183, Omaha Police Department Police Officer and FBI Safe Streets Task

Force Officer, being duly sworn, do depose and state:

       1. I am currently employed by the Omaha Police Department and have been so for 5

             years. I have been assigned to the Criminal Investigations Bureau for approximately 1

             year and am currently assigned as a detective with the Gang Unit and am also an FBI

             Safe Streets Task Force Officer. My current duties include investigating violent crime

             as well as firearms related offenses. Prior to my employment at the Omaha Police

             Department, I was employed by the Lincoln Police Department for 2 years as a police

             officer.

       2. The facts in this affidavit come from my personal observations, my training and

             experience, and information obtained from other members of law enforcement and

             witnesses. This affidavit is intended to show merely that there is sufficient probable

             cause for the requested arrest warrant and complaint and does not set forth all of my

             knowledge about this matter.

       3. Affiant states that there is probable cause to believe that HACKWORTH committed

             violations of federal law, specifically, Felon in Possession of a Firearm in violation of
    8:19-cr-00275-LSC-SMB Doc # 1 Filed: 07/29/19 Page 3 of 7 - Page ID # 3



        18 U.S.C. § 922(g)(1), Possession of a Firearm by a Fugitive from Justice in violation

        of 18 U.S.C. § 922(g)(2), Possession of a Firearm following a Conviction for a Crime

        of Domestic Violence in violation of 18 U.S.C. § 922(g)(9), Receipt of a Firearm

        while under Indictment/Information in violation of 18 U.S.C. § 922(n), and Uttering

        or Possessing Counterfeit United States Currency in violation of 18 U.S.C. § 472.

     4. On Wednesday, June 19, 2019, at approximately 2244 hours, Reporting Officers

        GRAYSON #2274 and BARNES #2278 were dispatched to the area of 7403 N 42nd

        St, Omaha, Douglas County, Nebraska, for a suspicious vehicle. The caller advised a

        vehicle was possibly being dumped around the corner and may be stolen and would

        like Officers to check it.

     5. R/O's located the vehicle parked on private property and it was facing towards

        Officers with the lights off, but the engine running. Officers observed the vehicle did

        not have a front plate or any visible in-transits in the front windshield. As officers

        exited the vehicle the male passenger was observed telling the female driver to "go go

        go". The female driver revved up the engine, although the truck was still in park. The

        only way for the truck to leave would have been for it to strike Officers and their

        marked Police vehicle. R/O's immediately ordered the driver to stop and turn off the

        truck. Both occupants were removed from the vehicle and placed into custody for

        Officer safety until they could be identified.

     6. R/O GRAYSON #2274 spoke with the female driver, PARTAIN Tabitha. PARTAIN

        admitted that she had current warrants for her arrest. PARTAIN stated there is also

        methamphetamine drug paraphernalia inside of the truck inside the driver’s side door

        handle. PARTAIN was then placed in the rear of the police cruiser. R/O GRAYSON



*                                             2
    8:19-cr-00275-LSC-SMB Doc # 1 Filed: 07/29/19 Page 4 of 7 - Page ID # 4



        then spoke with the passenger, Coldy HACKWORTH. HACKWORTH admitted he

        also currently had methamphetamine on his person. HACKWORTH stated the

        methamphetamine was in the small little pocket on his right jean pocket. R/O

        BARNES retrieved the methamphetamine and HACKWORTH was then placed in the

        back of the police cruiser.

     7. R/O BARNES searched the vehicle and located the drug paraphernalia PARTAIN

        had talked about, as well as a Hi-point 9mm Luger Firearm S/N P1627380 underneath

        the passenger seat where HACKWORTH was seated upon Officers initial

        observations.

     8. At this time, R/O GRAYSON removed PARTAIN from the vehicle and read her

        Miranda Warning. PARTAIN waived her Miranda rights and agreed to make a

        statement and answer questions. PARTAIN stated the firearm is HACKWORTH's

        and she did not even find out about the gun until the police pulled up. PARTAIN

        stated as the police pulled up HACKWORTH stated to her that she needs to “go”

        because he has a gun on him. PARTAIN stated while they were both seated in the

        back seat of the cruiser that HACKWORTH was asking her to take ownership of the

        gun. PARTAIN stated she had also never touched this particular firearm. PARTAIN

        was later booked into DCC by Officer SMITH #2338 for her warrants.

     9. R/O GRAYSON advised HACKWORTH of his Miranda rights. HACKWORTH

        stated he understood his rights and asked if he could try and ask something off the

        record. HACKWORTH was advised nothing is off the record and that everything is

        being recorded via bodycam. HACKWORTH acknowledged this and began giving

        his statement. HACKWORTH admitted ownership of the firearm. HACKWORTH



*                                            3
    8:19-cr-00275-LSC-SMB Doc # 1 Filed: 07/29/19 Page 5 of 7 - Page ID # 5



        stated it is a 9mm and he purchased it for protection for $150 approximately 2-3

        weeks ago from a known third party. HACKWORTH admitted he had also been

        handling the firearm prior to Officers arrival so his DNA would be on it.

     10. HACKWORTH was later transported to Douglas County Corrections (“DCC”) for

        the firearm and methamphetamine charges. While at DCC, Officers located

        counterfeit currency inside of HACKWORTH’s bag. HACKWORTH was questioned

        and initially denied knowing it was counterfeit. HACKWORTH then stated that he

        has a bunch more of it and he knows it’s counterfeit. HACKWORTH stated he has

        about $6,000 in counterfeit currency that was left inside of the truck back at the initial

        location. HACKWORTH also stated that inside of his wallet is another blue $100 bill

        that is counterfeit. Officers later went back out to the scene and located a grey bag

        that contained another $5600 in counterfeit $100 dollar bills. A total of $5800 was

        booked into property.

     11. A Firearms Trace Summary was completed through the Bureau of Alcohol, Tobacco,

        Firearms, and Explosives and the firearm was originally purchased at a retail store in

        Thief River Falls, Minnesota. As a result, for the firearm to be located in Omaha,

        Nebraska, it would have had to travel in interstate commerce.

     12. It should be noted that HACKWORTH has been convicted of numerous Felony

        charges prior to this incident and cannot legally possess any deadly weapons,

        particularly firearms: Hackworth was convicted in Nebraska for the following

        Felonies: May 7, 2012 Felony Conviction for Felony Flight to Avoid Arrest;

        August 10, 2012 Felony Conviction for Theft by unlawful Taking; August 10, 2012,

        Felony Conviction for Hit and Run personal injury accident; November 30, 2015,



*                                             4
    8:19-cr-00275-LSC-SMB Doc # 1 Filed: 07/29/19 Page 6 of 7 - Page ID # 6



        Felony Conviction for Felony Flight to Avoid Arrest and Felony Conviction for

        Criminal Mischief.

     13. On October 10, 2010, HACKWORTH was convicted of misdemeanor Domestic

        Violence Assault in the 3rd Degree.

     14. At the time of this offense, HACKWORTH was under information and on release

        after posting bond for Assault 2nd Degree and Use of a Weapon to Commit a

        Felony (Both of which are felony offenses) in the District Court of Douglas County,

        Nebraska.

     15. At the time of this offense there was a valid arrest warrant for HACKWORTH out of

        Lancaster County for the crime of Driving Under Suspension.

     16. Affiant states that there is probable cause to believe that HACKWORTH committed

        violations of federal law, specifically, Felon in Possession of a Firearm in violation of

        18 U.S.C. § 922(g)(1), Possession of a Firearm by a Fugitive from Justice in violation

        of 18 U.S.C. § 922(g)(2), Possession of a Firearm following a Conviction for a Crime

        of Domestic Violence in violation of 18 U.S.C. § 922(g)(9), Receipt of a Firearm

        while under Indictment/Information in violation of 18 U.S.C. § 922(n), and Uttering

        or Possessing of Counterfeit United States Currency in violation of 18 U.S.C. § 472.

     17. Affiant states that all statements contained in this affidavit are true and correct to the

        best of his knowledge.


                                                   __________________________________
                                                   AUSTIN TAYLOR, #2183
                                                   Omaha Police Department Detective
                                                   FBI Safe Streets Task Force Officer




*                                              5
    8:19-cr-00275-LSC-SMB Doc # 1 Filed: 07/29/19 Page 7 of 7 - Page ID # 7



        SUBSCRIBED and SWORN to before me this 29th day of July, 2019.


        ___________________________________
        MICHAEL D. NELSON
        United States Magistrate Judge




*                                       6
